Exhibit 10.4

[Crocs Letterhead]

 

[Date]      [Name]      [Address]                                  
                                                      
                                   Dear [                    ]:   

This letter agreement serves as written confirmation of the terms of your
severance arrangement with Crocs, Inc. (the “Company”).

1. Your employment is at-will, and either you or the Company may terminate your
employment at any time, with or without Cause (as that term is defined below).
However, subject to paragraph 2 below, if the Company terminates your employment
without Cause (i) at any time prior to December 26, 2014 you will be entitled to
receive a severance payment in cash equal to two times the amount of your annual
base salary in effect at the time of such termination of employment and (ii) at
any time after December 26, 2014, but before December 26, 2015, you will be
entitled to receive a severance payment in cash equal to the amount of your
annual base salary in effect at the time of such termination of employment
(either such amount a “Severance Payment”), less any federal, state or local
taxes of any kind required by applicable law to be withheld with respect to such
payment and less any other amounts that the Company is legally required to
withhold (and any other amounts that you have authorized to be withheld) from
such payment.

For purposes of this letter agreement, “Cause” means: (i) your conviction, or
guilty or no contest plea, to any felony; (ii) any act of fraud by you related
to or connected with your employment by the Company; (iii) your material breach
of your fiduciary duty to the Company; (iv) your gross negligence or gross
misconduct in the performance of duties reasonably assigned to you which causes
material harm to the Company; (v) any willful violation by you of the Company’s
codes of conduct or other rules or policies of the Company; or (vi) any entry of
any court order or other ruling that prevents you from performing your material
duties and responsibilities as an employee of the Company.

2. Your entitlement to a Severance Payment is subject to and contingent upon
(i) your continued compliance with covenants described in paragraph 3 below and
(ii) your timely execution, without subsequent revocation, of a release of
claims in favor of the Company and its subsidiaries and affiliates substantially
in the form attached to this letter as Exhibit A (the “Release”). To be timely,
the Release must become effective (i.e., you must sign it and any revocation
period must expire without your revoking the Release) within 60 days, or such
shorter period specified in the Release, after your date of termination of
employment. Payment of the Severance Payment will be made as soon as practicable
after (and in no event later than 61 days after) the Release becomes effective,
except that if the period during which you can consider and revoke the Release
begins in one calendar year and ends in the subsequent calendar year, payment
will not be made until the subsequent calendar year (but not later than March 15
of such calendar year), regardless of when your Release becomes effective. If
the Release does not become effective within the time period specified above,
then you will not be entitled to any Severance Payment.

 

1



--------------------------------------------------------------------------------

3. Covenants

(a) Confidentiality, Non-Competition and Non-Solicitation. You acknowledge and
agree that you have had access to and will continue to have access to
confidential, proprietary and trade secret information of the Company and also
will have access and exposure to Company customers, vendors, employees,
contractors, consultants and other third parties with whom the Company has a
relationship in the course of performing your responsibilities for the Company,
and that such information, contacts and relationships are vital to the Company’s
success and provide the Company with a competitive advantage in the market. You
and the Company acknowledge that such access is necessary to your ability to
perform those responsibilities, that such information, contacts and
relationships are valuable assets of the Company, and that the Company has
developed and will develop goodwill from this information and these contacts and
relationships that also is a valuable asset of the Company. In view of the
foregoing and in consideration of the compensation as provided under this letter
agreement, you further covenant and agree that:

(i) except as authorized in writing by the Company or as necessary in carrying
out your responsibilities for the Company, you will not, either during the
period of your employment or at any time thereafter, divulge, furnish, or make
accessible to anyone or use in any way, any confidential, proprietary, or secret
knowledge or information of the Company that you have acquired or will acquire
about the Company, whether developed by yourself or by others, concerning
(A) any trade secrets, (B) any confidential, proprietary, or secret designs,
inventions, discoveries, programs, processes, formulae, plans, devices, or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Company, (C) any customer or supplier
lists, (D) any confidential, proprietary, or secret development or research
work, (E) any strategic or other business, marketing, or sales plans, systems or
techniques, (F) any financial data or plans, or (G) any other confidential or
proprietary information or secret aspects of the business of the Company. You
will refrain from intentionally committing any acts that would materially
reduce, and shall take reasonable steps to protect, the value of such knowledge
or information to the Company. The foregoing obligations of confidentiality
shall not apply to any knowledge or information that (A) is now or subsequently
becomes generally publicly known, other than as a direct or indirect result of
the breach by you of this letter agreement, (B) is independently made available
to you in good faith by a third party who has not violated a confidential
relationship with the Company, (C) is independently developed by you after your
termination of employment with the Company without use or reference to the
Company’s confidential information, as shown by documents and other competent
evidence in your possession or (D) is required to be disclosed by law or legal
process. You understand and agree that your obligations under this letter
agreement to maintain the confidentiality of the Company’s confidential
information are in addition to any of your obligations under applicable
statutory or common law and any prior agreements regarding this subject matter
between you and the Company.

(ii) during the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or indirectly, engage
in, whether as an owner, consultant, employee, or otherwise, (A) activities
competitive with

 

2



--------------------------------------------------------------------------------

the business activities of the Company in any state, province or like geography
where the Company conducted business during your employment with the Company
(the “Territory”) or (B) form or assist others in forming, be employed by,
perform services for, become an officer, director, member or partner of, or
participant in, or serve as a consultant or independent contractor to, invest in
or own any interest in (whether through equity or debt securities), assist
(financially or otherwise) or provide counsel or assistance to any person or
entity engaged in business that competes with the Company or the Territory;

(iii) during the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not
without the prior written consent of the Company, directly or indirectly,
solicit to hire or hire or attempt to solicit to hire or hire, or cause to be
offered employment or other position or role with the Company, either on a full
time, part-time or consulting basis, any person who worked as an employee,
consultant or contractor of the Company or its affiliates at any time in the six
month’s proceeding the date your employment terminated and with whom you had
regular contact while employed by the Company. The restrictions set forth in
this Paragraph (iii) shall not prohibit any form of general advertising or
solicitation that is not directed at a specific person or entity; and

(iv) during the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or indirectly,
(A) solicit, induce, divert, appropriate or accept business of the type in which
the Company engaged during your employment on behalf of any other person or
entity or (B) attempt to solicit, induce, divert, appropriate or accept on
behalf of any person or entity, any business of the type in which the Company
engaged during your employment, from any customer or actively sought prospective
customer of the Company with whom you have dealt, whose dealings with the
Company have been supervised by you or about whom you have acquired confidential
information in the course of your employment.

You agree that the foregoing restrictions are reasonable, will not preclude you
from finding gainful employment, and are necessary to protect the goodwill,
confidential information, and other protectable business interests of the
Company. You further agree that the Company would suffer irreparable harm and
has no adequate remedy of law should you violate these restrictions and agrees
that injunctive relief, in addition to any other damages or relief available to
the Company, is appropriate and necessary to protect the Company’s interests.

(b) Enforcement; Remedies.

(i) You acknowledge that the covenants set forth in Paragraphs 3(a)(i), (ii),
(iii) and (iv) above impose a reasonable restraint on you in light of the
business and activities of the Company. You acknowledge that your expertise is
of a special and unique character which gives this expertise a particular value,
and that a breach of Paragraphs 3(a)(i), (ii), (iii) and (iv) above by you will
cause serious and potentially irreparable harm to the Company. You therefore
acknowledges that a breach of any of the provisions in Paragraphs 3(a)(i), (ii),
(iii) and (iv) above by you cannot be adequately compensated in an action for
damages at law, and equitable relief would be

 

3



--------------------------------------------------------------------------------

necessary to protect the Company from a violation of this letter agreement and
from the harm which this letter agreement is intended to prevent. By reason
thereof, you acknowledge that the Company is entitled, in addition to any other
remedies it may have under this letter agreement or otherwise, to preliminary
and permanent injunctive and other equitable relief to prevent or curtail any
breach of this letter agreement. You acknowledge, however, that no specification
in this letter agreement of a specific legal or equitable remedy may be
construed as a waiver of or prohibition against pursuing other legal or
equitable remedies in the event of a breach of this letter agreement by you. In
the event of a breach or violation by you of any of the provisions of Paragraphs
3(a)(i), (ii), (iii) and (iv) above, the running of the term shall be tolled
with respect to you during the continuance of any actual breach or violation.

(ii) In the event that any provision or term of Paragraphs 3(a)(i), (ii),
(iii) and (iv) above, or any word, phrase, clause, sentence or other portion
thereof (including, without limitation, the geographic and temporal restrictions
and provisions contained in this Paragraph 3 is held to be unenforceable or
invalid for any reason, such provision or portion thereof will be modified or
deleted in such a manner as to be effective for the maximum period of time for
which it/they may be enforceable and over the maximum geographical area as to
which it/they may be enforceable and to the maximum extent in all other respects
as to which it/they may be enforceable. Such modified restriction(s) shall be
enforced by the court or adjudicator. In the event that modification is not
possible, because each of your obligations in Paragraphs 3(a)(i), (ii),
(iii) and (iv) above is a separate and independent covenant, any unenforceable
obligation shall be severed and all remaining obligations shall be enforced.

4. This letter agreement and the Separation Payments provided for under this
letter agreement are intended to be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, whether pursuant to the
short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise.
Notwithstanding any other provision of this letter agreement to the contrary,
this letter agreement shall be interpreted, operated and administered in a
manner consistent with such intention.

5. If you have signed a Participation Agreement under the Company’s Change in
Control Plan (the “Plan”), this letter agreement will terminate upon a “Change
in Control” as defined in the Plan and the provisions of the Plan will govern
any severance or other termination benefits.

6. This letter agreement will be governed by and construed under and the rights
of the parties determined in accordance with the internal, substantive laws of
the State of Colorado (without reference to the choice of law provisions of the
State of Colorado or of any other jurisdiction that would result in the
application of the laws of any other jurisdiction).

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

If you agree to the terms of this letter agreement, please sign and date below
and return a copy of the fully executed letter to the Company.

 

Very truly yours,

 

[Name] [Title]

 

ACCEPTED AND AGREED:

 

[Name of Employee] Date:                                     
                                                   

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL GENERAL RELEASE

This Confidential General Release (“Release”) is entered into between [Employee]
(hereinafter “Employee”) and Crocs, Inc. (hereinafter the “Company”),
hereinafter collectively referred to as the “Parties.”

WHEREAS, Employee’s employment with the Company terminated effective as of
[            ];

WHEREAS, Employee and the Company entered into a severance letter agreement
dated [            ] (the “Agreement”); and

WHEREAS, Employee and the Company desire to resolve any claims or disputes
Employee may have that exist at the time this Release is executed by the
Parties.

Therefore, in consideration of all mutual promises contained herein and in the
Agreement other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, it is agreed by and between Employee and the
Company as follows:

1. Employee hereby and forever releases the Company and its officers, directors,
employees, managers, supervisors, agents, attorneys, insurers, investors,
shareholders, administrators, parents, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns (the “Releasees”) from, and
agrees not to sue concerning, any claim, complaint, charge, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, disclosed or undisclosed, liquidated or
contingent, that Employee may possess against any of the Releasees arising from
any omissions, acts or facts that have occurred up until and including the date
on which Employee signs this Agreement including, without limitation:

 

  (a) any and all claims arising out of or relating to Employee’s employment
with or separation from the Company;

 

  (b) any and all public policy, contract, tort, or common law claims,
including, but not limited to, wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (express and implied), breach of a covenant of good faith and fair
dealing (express and implied), breach of fiduciary duty, promissory estoppel,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, and conversion;

 

  (c) any and all claims or demands for wages, compensation or other amounts
claimed to be due from the Company, including, but not limited to, claims for
bonuses, commissions, stock, stock options, or any equity or ownership interest
in the company, vacation pay, personal time off, sick pay, fringe benefits, 401K
match, expense reimbursements, or any other form of payment;

 

6



--------------------------------------------------------------------------------

  (d) any and all claims for violation of federal, state, or local constitution,
law, code, ordinance, statute, or other legislative enactment including, but not
limited to, the Americans with Disabilities Act, as amended; Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Civil
Rights Acts of 1866 and 1871; Sections 1981 through 1988 of Title 42 of the
United States Code, as amended; the Age Discrimination in Employment Act; the
Equal Pay Act; the Fair Labor Standards Act; the Family and Medical Leave Act;
the National Labor Relations Act; the Occupational Safety and Health Act; the
Genetic Information Nondiscrimination Act; the Rehabilitation Act; Executive
Order 11246; the Worker Adjustment and Retraining Notification Act; Employee
Retirement Income Security Act of 1974; the Labor Peace Act; the Lilly Ledbetter
Equal Pay Act; the Colorado Anti-Discrimination Act; the Colorado Wage Act; the
Colorado Minimum Wage Act and Minimum Wage Order 28, and any similar or
comparable state, local or municipal statutes or ordinances;

 

  (e) any and all claims arising out of any other federal, state or local law,
rule, regulation or ordinance; and

 

  (f) any and all claims for damages (whether compensatory, punitive, or
otherwise), attorneys’ fees and costs.

Employee agrees that the release set forth in this Paragraph 1 shall be and
remain in effect in all respects as a complete general release as to the matters
released. Employee agrees that in the event Employee brings a claim covered by
the foregoing release in which Employee seeks damages or other remedies against
the Releasees, this Release shall serve as a complete defense to such claims and
in the event any government agency pursues any such claim in Employee’s name or
on Employee’s behalf, this Release shall serve as a bar to any monetary recovery
by Employee. Employee shall be responsible to the Company for all costs,
attorneys’ fees and any and all damages incurred by the Company in defending
against a claim brought or pursued by Employee in violation of this Release.

Notwithstanding the foregoing, the release set forth in this Paragraph 1 does
not (i) preclude Employee from any action to enforce any of the terms of the
Agreement, (ii) release any rights arising under, or preserved by, the
Agreement, or (iii) preclude Employee’s ability to assert his rights for
indemnification and advancement of expenses from the Company pursuant to the
Company’s director and officer liability Insurance certificate of incorporation
or bylaws, or any indemnification agreement or arrangement between the Company
and Employee.

2. Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any claim against the Company.

3. Employee has not assigned any claims or rights released in this Agreement.

4. Employee agrees and warrants that Employee will not disparage, defame,
belittle, ridicule, discredit, denigrate or in any other way harm or damage the
reputation of Releasees, their products or services. Employee further agrees and
warrants that Employee will not make, file, prepare, report, or assist in
making, filing preparing or reporting of any disparaging remarks regarding
Releasees, via the Internet or any news media.

5. By entering into this Agreement, the Company does not admit that it engaged
in any unlawful or improper conduct, or that it is legally obligated to Employee
in any way.

 

7



--------------------------------------------------------------------------------

6. The consideration stated herein and in the Agreement is contractual and not
merely a recital. The Parties hereto execute and deliver this Release after
being fully informed of its terms, contents and effects. The Parties acknowledge
that this Release is a negotiated agreement that both Parties have reviewed with
their attorneys, that both Parties have had a full opportunity to revise the
language of the Release, and that, in the event of a dispute, the Release should
not be construed in any way either for or against a party based on whether a
particular party was or was not the primary drafter of this Release.

7. This Release shall be effective, binding on the Parties, and in full force
and effect immediately following the execution of the Release by both Parties,
except for Employee’s release of ADEA claims (if any), which shall be binding
and effective as of the expiration of the revocation period addressed below.

8. Employee acknowledges:

 

  (a) By executing this Release, Employee waives all rights or claims, if any,
that Employee may have against the Company under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 626, et seq. (“ADEA”);

 

  (b) That this Release has been written in a manner calculated to be understood
by Employee, and is in fact understood by Employee;

 

  (c) That the aforementioned waiver reflects specifically, but is not limited
to, all rights or claims, if any, that Employee may have against the Company
arising under the ADEA;

 

  (d) That Employee is not waiving rights and claims that Employee may have
under the ADEA against the Company that may arise after the date on which this
Release is executed;

 

  (e) That Employee is waiving rights and claims that Employee may have under
the ADEA, if any, only in exchange for consideration in addition to anything of
value to which Employee is already entitled;

 

  (f) That Employee is advised and has had the opportunity to consult with an
attorney of Employee’s choice prior to executing this Release;

 

  (g) That Employee has been given a period of 21 days from the date on which
Employee receives this Release, not counting the day upon which Employee
receives the Release, within which to consider whether to sign this Release;

 

  (h) That if Employee wishes to execute this Release prior to the expiration of
the 21-day period set forth in subsection (g) of this Paragraph 8, Employee may
do so;

 

  (i) That Employee has been given a period of 7 days following the execution of
this Release to revoke Employee’s waiver of all claims, if any, under the ADEA,
and Employee’s release of any claims under the ADEA shall not become effective
or enforceable until the revocation period has expired without Employee revoking
Employee’s waiver of all claims under the ADEA; and

 

8



--------------------------------------------------------------------------------

  (j) To revoke Employee’s waiver of all claims under the ADEA, Employee
understands that Employee must deliver a written, signed statement that Employee
revokes Employee’s waiver of all claims under the ADEA to the Company by hand or
by mail within the 7 day revocation period. The revocation must be postmarked
within the period stated above and properly addressed to the Company at the
following address:

Daniel Hart

Executive Vice President and

Chief Legal and Administrative Officer

Crocs, Inc.

7477 East Dry Creek Parkway

Niwot, CO 80503

 

  (k) That this Release becomes null and void and of no further effect if
Employee has not executed and returned this Release within twenty-one (21) days
after the date on which Employee receives this Release.

 

  (l) Employee agrees that any modifications, material or otherwise, made to
this Release, do not restart or affect in any manner the original up to
twenty-one (21) calendar day consideration period.

9. This Release may be executed in counterparts and shall be fully enforceable
in all regards if executed in such manner as if it had been executed as a single
document. Signatures obtained by facsimile shall constitute effective execution
of this Release.

10. Employee and the Company agree that all the terms of this Release are
contained in this document, that no statements or inducements have been made
contrary to or in addition to the statements herein, that the terms hereof are
binding on and enforceable for the benefit of Employee’s successors and assigns,
that the Release shall be governed by Colorado law, and that the provisions of
this Release are severable, so that if any paragraph of this Release is
determined to be unenforceable, the other paragraphs shall remain valid and
fully enforceable.

 

9



--------------------------------------------------------------------------------

Accepted and agreed as of this [                    ] day of
[                    ], [                    ].

 

[Name of Employee] CROCS, INC. By:  

 

Name:   Its:  

 

10